Memorandum. The order of the Appellate Division should be affirmed, without costs. In our view there was neither a denial of a speedy trial as guaranteed both by section 668 of the Code of Criminal Procedure and by the Sixth and Fourteenth Amendments of the United States Constitution nor a violation of section 669-a of our Code. As to the latter, since the prison authorities acted expeditiously in forwarding the appellant’s request to the District Attorney, the 180-day period specified in section 669-a was properly computed from July 22, 1968, the date on which the District Attorney received notice of the request. We would but add that, since “ good cause ” appeared, the trial court would have been justified, as provided for by the statute, in extending the 180-day period and granting a ‘ ‘ reasonable continuance ” of the trial beyond that period.
Chief Judge Fuld and Judges Burke, Scileppi, Bergan, Bbeitel and Jasen concur.
Order affirmed.